Citation Nr: 9916661	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of herniated nucleus pulposus (HNP) at L4-5, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1965 to April 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1995 and later RO rating decisions that increased 
the evaluation for bilateral hearing loss from zero to 
10 percent and increased the evaluation for the low back 
disorder from 20 to 40 percent.  In January 1998, the Board 
denied the claim for an increased evaluation for the 
bilateral hearing loss and remanded the issue of entitlement 
to an increased evaluation for the low back disorder to the 
RO for additional development.  This latter issue was again 
remanded by the Board to the RO in June 1998 for additional 
development.  In 1999, the file was returned to the Board.


REMAND

In January and June 1998, the Board remanded the case to the 
RO in order to obtain medical information, including an 
opinion as to the severity of the veteran's low back 
disability to include functional impairment due to pain.  The 
Board requested that the veteran's claims folder be made 
available to the physician in order to assist him or her in 
providing the requested information.  The Board also 
requested that the physician support the opinion with reasons 
and bases that reflects consideration of the medical evidence 
in the veteran's file.

In October 1998, the veteran underwent a medical examination 
for VA in order to determine the severity of his low back 
disability.  The examiner causally related severe limitation 
of flexion of the veteran's knee to the veteran's low back 
pain, and indicated that the veteran has pain and limitation 
of motion of the shoulder that may be due to low back pain.  
The examiner also indicated that the veteran had essentially 
no motion of the lumbar spine due to low back pain.  Some of 
these findings are unusual manifestations for a low back 
disability and were not found on VA medical examinations of 
the veteran in 1996 and 1997, and the examiner who conducted 
the October 1998 medical examination did not support his 
opinions with reasons and bases that reflect consideration of 
the medical evidence in the veteran's claims folder, as 
requested by the Board in its prior remands.

The United States Court of Veterans Appeals has held that a 
remand by the Court or the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In that 
case, the Court held that the Board erred in failing to 
return a VA examination report as inadequate where the orders 
in a prior Board remand were not complied with.


In view of the foregoing, the case is again REMANDED to the 
RO for the following actions:

1.  The veteran should be scheduled for a 
VA compensation examination of his spine 
and nerves in order to determine the 
severity of the post operative residuals 
of HNP at L4-5.  The examiner(s) should 
provide an opinion on the severity of 
this low back disability, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should specifically express an 
opinion as to whether the veteran has 
limitation of motion of any joint other 
than the lumbar spine that is causally 
related to his low back disability, 
including pain.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case, including 
the reports of the veteran's medical 
examinations in 1996, 1997, and 1998.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  After the above development, the RO 
should review the veteran's claim for an 
increased evaluation for the low back 
disability.  If action remains adverse to 
the veteran, an appropriate supplement 
statement of the case should be sent to 
the veteran and his representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






